Citation Nr: 9930087	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  95-38 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for defective hearing.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a psychiatric 
disorder as secondary to tinnitus.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active duty training from June 9 to 23, 1956; 
June 8 to June 22, 1957; June 14-28, 1958; June 13 to June 
27, 1959, June 11 to June 25, 1960 and from June 17 to July 
1, 1961.  He also had active duty from October 1961 to August 
1962.  In addition, he had National Guard service from 
January 1975 to January 1976, the exact nature of which is 
unverified.

By rating action in October 1985, service connection for a 
psychiatric disorder, claimed as depression was denied by the 
RO.  The veteran was notified of this decision and did not 
appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1994 decision by 
the RO which denied service connection for defective hearing, 
tinnitus, and a psychiatric disorder, claimed as depression 
secondary to tinnitus.  The Board remanded the appeal to the 
RO for additional development in March 1998.  

As explained in the March 1998 remand, while the RO 
characterized the issues in a Supplemental Statement of the 
Case dated in September 1995 as to whether new and material 
evidence had been submitted to reopen the claims of service 
connection for defective hearing and tinnitus, the veteran 
perfected a timely appeal to the November 1994 rating 
decision within one year of the date of notice of that 
decision.  Therefore, the Board will review the issues on a 
de novo basis.  

(The issue of service connection for a psychiatric disorder 
as secondary to tinnitus will be held in abeyance pending 
completion of the development set out in the remand 
hereinbelow.)  


REMAND

As noted above, the Board remanded the appeal to the RO in 
March 1998 to determine the nature and etiology of the 
veteran's current hearing loss and tinnitus.  Although the 
veteran was examined by VA in August 1998, the Board finds 
that the examination did not comply with the directives of 
the Board's previous remand.  Specifically, the Board 
requested that the examiner express an opinion as to whether 
it is at least as likely as not that the veteran's hearing 
loss and tinnitus were caused by acoustic trauma in service.  
The Board also requested that the examiner comment on any 
contrary opinion concerning the etiology of the veteran's 
hearing loss and tinnitus.  The opinion offered by the 
Audiology Coordinator is unclear and, moreover, was not 
expressed in the specific terms requested the Board.  
Furthermore, the examiner did not refer to the private 
medical opinions of record or offer any comments concerning 
these opinions.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board erred in failing to insure 
compliance.  

The Board notes that when examined by VA in August 1998, the 
veteran reported treatment for chronic ear infections from 
1995 to 1996.  This history was not reported previously by 
the veteran nor are there any medical records showing 
treatment for a chronic ear infection from 1995 to 1996.  As 
the VA examiner in August 1998 indicated a possible 
relationship between the medications used to treat the ear 
infections and his current hearing loss, an attempt to obtain 
these records should be undertaken.  

Lastly, the Board notes that the veteran indicated that he 
had additional service in the Army National Guard from 
January 1975 to January 1976, and that he was exposed to 
acoustic trauma from aircraft engines during that time.  
Although the record includes a copy of a Flight Examination 
for some type of reserve service, the nature of that service 
is not clear.  Therefore, the RO should confirm the nature of 
the veteran's service from January 1975 to January 1976, to 
include a determination as to whether it was active or 
inactive duty training.  If qualified service is verified, 
the RO should obtain all available service medical records 
from the National Personal Records Center (NPRC), or if no 
such records are available at that facility, to contact the 
commanding officer of the veteran's reserve unit and request 
any pertinent service medical records for any service from 
January 1975 to January 1976.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

In view of the foregoing, the veteran must be afforded 
another VA examination which fully complies with the Board 
instructions below.  Although further delay is regrettable, 
the Board finds that the case must be REMANDED to the RO for 
the following development:  

1.  The RO should determine whether the 
veteran's service from January 1975 to 
January 1976 was active or inactive duty 
training.  Any service medical records 
pertaining to this reserve service should 
be obtained.  If records are unavailable 
from the NPRC, the RO should attempt to 
obtain any records from the veteran's 
reserve unit.  

2.  The RO should also obtain the names 
and addresses of all medical care 
providers who treated the veteran for his 
hearing loss and tinnitus since 1998.  
Based on his response, the RO should 
attempt to obtain copies of all such 
records from the identified treatment 
sources, as well as any VA clinical 
records not already of record, and 
associate them with the claims folder.  
Of particular interest are the sources of 
treatment for the reported ear infections 
between 1995 to 1996 and the medications 
used to treat the ailment.  

3.  The veteran should also be afforded a 
VA ENT examination by a physician.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner 
for review in connection with the 
examination.  The physician should review 
the entire claims folder and all 
appropriate tests should be conducted.  
In particular, the examiner should review 
the private medical reports from Drs. 
Paine, Shaia, and Brager.  The physician 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's hearing loss and tinnitus were 
caused by acoustic trauma in service.  In 
formulating a response, the physician 
should utilize the phrase underlined 
above which sets forth the standard of 
proof necessary to grant a claim.  The 
physician should describe all findings in 
detail and provide a complete rationale 
for all opinions offered.  If the 
physician is unable to make any 
determination as to the etiology, she/he 
should so state and indicate the reasons.  
If the physician disagrees with any 
contrary opinion of record, the reasons 
should be noted.  The report should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the ENT 
examination report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999).  

5.  Following completion of the 
foregoing, the RO should review the 
claim.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
In the event that service connection for 
tinnitus is granted, the RO should 
reconsider the issue of secondary service 
connection for a psychiatric disability.  
Such consideration should include the 
holding in Allen v. Brown, 7 Vet.App. 439 
(1995).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no other action 
unless notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


